Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/22/2019 for application number 16/390,821. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Drawings
The drawings, fig. 6A – 6B and 7 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: MOSFET and Resistors reference numerals in fig. 6A – 6B and 7 are missing as described in specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 8 recites, “----senses a metric comprising a first current level or a first voltage level drawn from the first power domain; determines whether the metric exceeds a first threshold; and in response to determining that the metric exceeds the first threshold, electrically connects the second power domain to the integrated circuit to supply additional current -----” and claim 15 recites, “sensing a metric comprising one of a first current level and a first voltage level drawn by an integrated circuit device from a first power domain; determining that the metric exceeds a threshold; electrically connecting a second power domain, at a second voltage level after determining that the metric exceeds the threshold; and concurrently supplying the first current level-----”. Here, the metric comprising  a first current level or a first voltage level. In addition, determining that the metric exceeds the first threshold, which is true only for the first current level and when current exceeds the threshold voltage level decreases. In addition, if first power domain supply at first voltage level then it is not clear how it can exceeds the first voltage level (supply voltage level). Dependent claims 2- 7 and 9 – 14 and 16 -20 do not cure the deficiency of independent claims, therefore are rejected for carrying same deficiency. The examiner has considered metric comprising a first current level for prosecution.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The term "predetermined range" recited on lines 3, 3 and 2 on pages 26 – 28 respectively of the claims 6, 13 and 19 is a relatively broad term [as it can be any value from zero to infinitive] which renders the claim indefinite.The term "predetermined range" is not defined by the claim, and the specification [para 0006, 008, 0015, 0021] does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, cited item, “predetermined range “, renders the claims indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 – 8, 11 – 15, 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 20170185125 A1 in view of in view Zai et al., US 20120011376 A1 [hereinafter as Zai].
As to claims 1, and 8 and 15 system [110 multiport power system, para 0026, fig. 1 - 2] and method comprising: a first power domain [SP2] that supplies current [2A] to an integrated circuit at a first voltage level [5V][para 0028]; a second power domain [SP1]  that supplies current to the integrated circuit at a second voltage level [10V] that is higher than the first voltage level [5V][para 0029]; and a current distribution 
Lin doses not teach determines whether the metric exceeds a first threshold; and in response to determining that the metric exceeds the first threshold.
 	However, Zai teaches in the same filed of endeavor a system and method including first power source [111] and second power source [112, para 0015, fig. 1] including determines whether the metric exceeds a first threshold [500 mA]; and in response to determining that the metric exceeds the first threshold [500 mA] a second power source supplement the electric current [para 0005, 0018, 0021 – 0022].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Lin and Zai before the effective filing date of the claimed invention, to combine and modify/include power distribution control logic circuit [170] with current feedback signals [S11, S12] from current sensors [130, 150] and voltage feedback signals [SV1, SV2] from voltage regulators [140, 160] as disclosed by Lin to include determines whether the metric exceeds a first threshold [500 mA]; and in response to determining that the metric exceeds the first threshold [500 mA] a second power source supplement the electric current [para 0005, 0018, 0021 – 0022] as taught by Zai in order 
One of ordinary skill in the art wanted to be motivated to modify/include power distribution control logic circuit [170] with current feedback signals [S11, S12] from current sensors [130, 150] and voltage feedback signals [SV1, SV2] from voltage regulators [140, 160] as disclosed by Lin to include determines whether the metric exceeds a first threshold [500 mA]; and in response to determining that the metric exceeds the first threshold [500 mA] a second power source supplement the electric current [para 0005, 0018, 0021 – 0022] to solve the problem of USB can provide up to but not more than 500 mA and a separate power adapter is not needed [para 0001, 0005 – 0006].
As to claims 4, 11, and 18, Zai further teaches wherein the current distribution component is further configured to connect a plurality of resistors [as shown in fig. 2] to scale the additional current supplied by the second power domain according to the metric [para 0019].
One of ordinary skill in the art wanted to be motivated to modify/include the current distribution component is further configured to connect a plurality of resistors [as shown in fig. 2] to scale the additional current supplied by the second power domain according to the metric [para 0019] to solve the problem of USB can provide up to but not more than 500 mA and a separate power adapter is not needed [para 0001, 0005 – 0006].
As to claims 5, 12, and 19, Zai further teaches wherein a number of the plurality of resistors are connected according to a differential voltage between the metric and a reference voltage [as shown in fig. 2].
One of ordinary skill in the art wanted to be motivated to modify/include the current distribution component is further configured to connect a plurality of resistors [as shown in fig. 2] to scale the additional current supplied by the second power domain according to the metric [para 0019] to solve the problem of USB can provide up to but not more than 500 mA and a separate power adapter is not needed [para 0001, 0005 – 0006].
As to claims 6, 13, and 20 Lin further teaches a plurality of additional power domains, wherein the current distribution component is configured to connect respective ones of the additional power domains in response to a system metric falling with a predetermined range associated with each of the respective additional power domains [multiple power system can include three, four or more in put current sensors and voltage regulators, para 0027].
As to claims 7, 14, and 20 Lin further teaches wherein the aggregate current comprises a maximum amount of current [2A] available from the first domain [SP2][para 29].
Claims 2 – 3, 9 – 10, and 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 20170185125 A1 in view of in view Zai et al., US 20120011376 A1 [hereinafter as Zai] as applied to claims 1, 8, and 15 above and further in view of Liu et al., US 6, 707,280 B1 [hereinafter as Liu].
As to claims 2, 9, and 16 Neither Lin nor Zai teaches wherein the metric is the first current level and the current distribution component senses the first current level using a sense MOSFET and a first main power MOSFET sized to generate a corresponding threshold voltage in response to the first power domain supplying current above the first threshold.
However Liu teaches in the same filed of endeavor wherein the metric is the first current level and the current distribution component [60 voltage regulator] senses the first current level using a sense MOSFET [64 Q1] and a first main power MOSFET [Q2 66] sized to generate a corresponding threshold voltage [base voltage of Q1] in response to the first power domain supplying current above the first threshold [col. 5, lines 41 – 67, fig. 6].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Lin and Zai and Liu before the effective filing date of the claimed invention, to combine and modify/include power distribution control logic circuit [170] with current feedback signals [S11, S12] from current sensors [130, 150] and voltage feedback signals [SV1, SV2] from voltage regulators [140, 160] as disclosed by Lin and modified by Zai to include wherein the metric is the first current level and the current distribution component [60 voltage regulator] senses the first current level using a sense MOSFET [64 Q1] and a first main power MOSFET [Q2 66] sized to generate a corresponding threshold voltage [base voltage of Q1] in response to the first power domain supplying current above the first threshold [col. 5, lines 41 – 67, fig. 6] as taught by Liu in order to achieve bi-directional regulation of output voltage by sourcing and 
One of ordinary skill in the art wanted to be motivated to include wherein the metric is the first current level and the current distribution component [60 voltage regulator] senses the first current level using a sense MOSFET [64 Q1] and a first main power MOSFET [Q2 66] sized to generate a corresponding threshold voltage [base voltage of Q1] in response to the first power domain supplying current above the first threshold [col. 5, lines 41 – 67, fig. 6] in order to achieve bi-directional regulation of output voltage by sourcing and sinking current without using any inductor component and provide high-efficiency power conversion [col. 3, lines 24 – 30].
As to claims 3, 10, and 17 Liu further wherein electrically connecting the second power domain to the integrated circuit comprises connecting the first main power MOSFET [64] to a second main power MOSFET [66] in the second power domain to supply the additional current [col. 5, lines 50 – 67].
One of ordinary skill in the art wanted to be motivated to include wherein electrically connecting the second power domain to the integrated circuit comprises connecting the first main power MOSFET [64] to a second main power MOSFET [66] in the second power domain to supply the additional current [col. 5, lines 50 – 67] in order to achieve bi-directional regulation of output voltage by sourcing and sinking current without using any inductor component and provide high-efficiency power conversion [col. 3, lines 24 – 30].

Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NITIN C PATEL/Primary Examiner, Art Unit 2186